DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. 
Applicant argues that the rationale for combining references is a very broad general statement, and that a person of ordinary skill in the art had no reason to combine the teaching of Sperling and Lofti with Hunter because the latter does not concern a device for evaluating an aortic valve, let alone a device for evaluating the function of any other biological structure. 
Applicant argues that Sperling discloses that the chamber or cylinder/tube 5 should be provided with a transparent window or a magnifying or distortion lens while Lofti suggests that the elongated hollow body shown in the figures is made of a generally transparent material. Consequently, the skilled artisan would not have included a pressure-measuring sensor and/or an optical sensor element into the device suggested in Sperling or Lofti in the bottom region of the device as an integral part of the multipart housing. 
Sperling states that their device desirably allows monitoring of the system with pressure sensors AND video assessment ([0010]). Simply placing the sensors on the device as opposed to generally teaching the device allows this type of monitoring reduces the number of tools to keep track of during an operation, and the combination of two tools into one is a known concept in the art.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 line 4, contains a ‘.’ after “aorta” which should be removed. 
Claim 1 line 6, “aortic” is spelled incorrectly.
Claim 1 line 6 contains a typo after “device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperling (US 2011/0071351) in view of Lofti (US 6491624) and further in view of Hunter (US 2015/0335290).

Referring to claim 1, Sperling discloses a device for checking the function of an aortic valve by mounting the device on a free end of a cylindrical tubular prosthesis inserted into an aorta, the other end of the prosthesis being connected to the an aortic wall in the a region of the aortic valve, the device consisting of a multipart housing(5) provided with at least one flow channel(7) for inspection fluid(flow channel is fully capable of allowing inspection fluid to pass through), wherein the housing(5) is provided on an underside(see 112 rejection, above; item 6 as understood by the examiner) facing the free end of the tubular prosthesis with a peripheral sealing device(4) adapted for mounting on an edge of the tubular prosthesis(Fig. 1).
Sperling lacks a detailed description of wherein at least one pressure measuring sensor and at least one optical sensor element are provided on the underside for recording video.
Lofti teaches a device for exploration of the cardiovascular system (Fig. 1) in the same field of endeavor that teaches a means for measuring the pressure (15) and an optical sensor element (3) for the purpose of monitoring the effectiveness and sealing during surgical operations (col. 2, lines 58-col. 3 lines 17).
It would have been obvious to a person of ordinary skill in the art to modify the device of Sperling to include a means to measure pressure and an optical sensor element as taught in Lofti for the purpose of allowing the surgeon to effectively observe for any leaks during a surgical operation.
Sperling in view of Lofti lacks a detailed description of the pressure sensors and optical sensors being located on the underside of the multipart housing.
Hunter teaches a stent graft (tubular member) that comprises various sensors located at various locations on the prosthesis (Fig. 4) for the purpose of monitoring a variety of medical conditions including endoleaks (paragraph 2).
It would have been obvious to a person of ordinary skill in the art to modify the devices of modified Sperling to include the pressure and optical sensors on the housing portion of the device of Sperling as taught in Hunter in order to monitor medical conditions for leakages.
The benefit is to have the sensors located internally in order to provide continuous monitoring of the device in situ.
Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or render obvious “wherein the flow channel has an inlet opening arranged in a top side of the housing facing away from the first end of the tubular prosthesis the inlet opening branching within the housing to a ring channel that terminates in an annular outlet opening in the bottom region of the housing, within the peripheral sealing device.
Claims 3-14 depend from claim 2 or its dependents. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/               Examiner, Art Unit 3774                                                                                                                                                                                         
/Jennifer Dieterle/               Supervisory Patent Examiner, Art Unit 3774